PER CURIAM.
Appellant, Nautical Management Association, Inc., the plaintiff below, appeals from orders dismissing its case and denying a motion for reconsideration where counsel arrived two hours late for a nonju-ry trial. Counsel’s call to the judge’s office twenty minutes before the scheduled time for trial to advise that he was experiencing car trouble while en route and would be late is not consistent with a willful and blatant disregard for the court’s authority so as to justify the harsh sanction of dismissal. See Blanco v. Allstate Ins. Co., 561 So.2d 1370 (Fla. 3d DCA 1990); United States Fidelity & Guar. Co. v. State Supply Co., 548 So.2d 893 (Fla. 3d DCA 1989); United States Fidelity & Guar. Co. v. Herr, 539 So.2d 542 (Fla. 3d DCA 1989); Paris Int’l Records & Filmworks, Inc. v. Rodriguez, 539 So.2d 5 (Fla. 3d DCA 1989).
*1044Reversed and remanded for further consistent proceedings.